 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-18-08298-001-PCT-GMS
10                  Plaintiff,                          ORDER
11   v.
12   DaNeil Francis Wilson, II,
13                  Defendant.
14
15         The Court has considered Defendant’s Motion to Modify Conditions of Release
16   (Doc. 11) and the Government’s Response (Doc. 12).
17         The Court finds that the Defendant has failed to provide new information that was
18   not known at the time of his detention hearing as required by 18 U.S.C. § 3142(f)(2)(B),
19   nor does the information presented have a material bearing on whether conditions of release
20   exist that will reasonably ensure the appearance of Defendant at future hearings and the
21   safety of any other person or the community. Therefore, Defendant has failed to meet his
22   burden of proof to reopen his detention hearing.
23         IT IS ORDERED denying Defendant’s Motion to Modify Conditions of Release
24   (Doc. 11).
25         Dated this 29th day of November, 2018.
26
27                                                      Honorable Eileen S. Willett
                                                        United States Magistrate Judge
28
